The previous appeal in this cause to the Court of Appeals is reported in 84 So. 549, 550.3 No application for rehearing in the Court of Appeals appears to have been made or acted upon, and hence no recourse to certiorari to this court to review that action of the Court of Appeals. It *Page 609 
was there decided that the plaintiff was due the general affirmative charge.
The judgment entry on the present appeal recites:
"Came the parties by attorney, and, this cause being called for trial, and upon the orders of the court that the pleadings be settled, and the issues being the same as upon the former trial of this cause, plaintiff introduced the same evidence as upon the former trial, and both parties made the same objections to evidence as upon the former trial, and the court made the same rulings upon the evidence as upon the former trial, and, issue being thus joined, let a jury come," etc.
On retrial, after reversal, the court gave the general affirmative charge for plaintiff, as was its duty under the opinion of the Court of Appeals. The judgment is therefore affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.
3 17 Ala. App. 294.